DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0028627) in view of Min et al. (US 2010/0188320) and further in view of Kurokawa (US 2010/0328269).

Regarding claim 1, Nakagawa et al. disclose a display device comprising:
a display unit (Figures 3(a) and 3(b), 23b) including pixels (Figures 3(a) and 3(b), 23a) coupled to scan lines (Figures 3(a) and 3(b), 24), sensing scan lines (Figures 3(a) and 3(b), 24), data lines (Figures 3(a) and 3(b), 25), and sensing lines (Figures 3(a) and 3(b), 25);
a scan driver (Figures 3(a) and 3(b), 22) which supplies a scan signal to the scan lines, and supplies a sensing scan signal to the sensing scan lines (Figures 3(a) and 3(b), 22 supplies a scan signal and a sensing scan signal to the scan/sensing scan lines 24.); and
a data driver (Figures 3(a) and 3(b), 21) which supplies an image data voltage to the data lines, and detects sensing values of the pixels on a pixel column basis through the sensing lines during a sensing period (Figures 3(a) and 3(b), 21 supplies an image signal to 25 and detects sensing values through 25.), and
wherein detection of the sensing values are paused during a first period of the sensing period every frame period, and detects the sensing values in a second period of the sensing period in the every frame period (Figure 8, the frame period is 51 and 52, where during the sensing period 51, the second period is 53 when sensing is done and the first period is 54 when sensing is paused [i.e. sensing does not occur].).
Nakagawa et al. fail to teach wherein the data driver comprises an analog-to-digital converter which converts the detected sensing values into digital data during the sensing period and outputs sensing data
Min et al. disclose a display device wherein a data driver (Figures 1-2, 500) comprises an analog-to-digital converter (Figure 2, 512) which converts the detected sensing values into digital data during the sensing period and outputs sensing data (Paragraph [0047]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Nakagawa et al. performs the same function as it does separately of providing a data driver for detecting sensing values, and Min et al. performs the same function as it does separately of providing a data driver with an ADC.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the data driver comprising an analog-to-digital converter.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Nakagawa et al. and Min et al. fail to explicitly teach the analog-to-digital converter pauses the detection.
Kurokawa discloses wherein an analog-to-digital converter (Figures 3-4, 301) pauses output (Paragraph [0044]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Kurokawa to stop the output of the analog-to-digital converter in the display device taught by the combination of Nakagawa et al. and Min et al. during the first period [i.e. pause the output [pausing detection of the sensing values]].  The motivation to combine would have been to prevent erroneous output of signals when the sensing is not being performed.

Allowable Subject Matter

Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter is that claim 2 recites “wherein the data driver further comprises a clock generator which sequentially outputs a plurality of sensing clocks, wherein the analog-to-digital converter outputs the sensing data based on the sensing clocks, and wherein the clock generator pauses the output of the sensing clocks during the first period” which, in combination within the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-16 are objected to due to their dependency from claim 2.
Claim 19 is allowed for the same reasons as claim 1.
The closest prior art (An et al. (US 2018/0151124); Tobiya (US 2002/0036646); Shim et al. (US 2017/0318246); Takasugi (US 2019/0189060); Hirota et al. (US 2004/0140972)) generally disclose pausing detection during a first period of a sensing period, where Hirota et al. disclose in a switching gradation method of by-passing a digital-to-analog converter and stopping supply of the clock signals to save power.  However, the closest prior art fails to teach and/or suggest even in combination the specifically claimed features of claim 2 as highlighted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
30 August 2022